

113 S1888 IS: Inyo National Forest Land Exchange Act
U.S. Senate
2013-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1888IN THE SENATE OF THE UNITED STATESDecember 20, 2013Mrs. Feinstein introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo facilitate a land exchange involving certain National Forest System land in the Inyo National Forest, and for other purposes.1.Short titleThis Act may be cited as the Inyo National Forest Land Exchange Act.2.PurposeThe purpose of this Act is to modify the use of land exchange authorities available to the Secretary of Agriculture as of the date of enactment of this Act with respect to certain land in the Inyo National Forest, California.3.DefinitionsIn this section:(1)Federal landThe term Federal land means certain National Forest System land located within the boundaries
			 of the Inyo National Forest, California, as depicted on the map entitled
			 Federal Parcel and dated June 2011.(2)Non-Federal landThe term non-Federal land means certain non-Federal land in
			 California located outside the boundaries of the Inyo National Forest, California, as depicted on
			 the maps entitled DWP Parcel–Interagency Visitor Center Parcel
			 and DWP Parcel–Town of Bishop Parcel and dated June 2011.(3)SecretaryThe term Secretary means the Secretary of Agriculture.4.Special rules for Inyo National Forest Land Exchange(a)Authority To
			 accept land outside boundaries of Inyo National ForestIn any land exchange involving the
			 conveyance of the Federal land, the Secretary may accept the conveyance of the non-Federal land in exchange for the conveyance of the Federal land, if
			 the Secretary determines that acquisition of the non-Federal land is desirable
			 for National Forest System purposes.(b)Cash
			 equalization payment; use(1)In generalIn
			 an exchange of land under subsection (a), the Secretary may
			 accept a cash equalization payment in excess of 25 percent of the value of the Federal land.(2)Disposition and use of fundsAny cash equalization payment received by the Secretary under this subsection shall be—(A)deposited into the fund established under Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a); and(B)available to the Secretary for the acquisition of land or interests in land for addition to the National Forest System.(c)No new land exchange authorityNothing in this section grants
			 the Secretary new land exchange authority.